    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 1 of 11 PageID #:664




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 ELIZABETH AGUILERA, TERESA                    Case No. 1:18-cv-03550
 DISALVO, EMMA MENDOZA, and
 SHAUNTIQUEA FOSTON, individually and          Hon. Edmond Chang
 on behalf of themselves and all others
 similarly situated.,
                                               MOTION TO COMPEL
                 Plaintiffs,                   DEFENDANT NUWAVE, LLC TO
                                               DISCLOSE INFORMATION
           vs.                                 REGARDING TECHNOLOGY
                                               ASSISTED REVIEW AND
 NUWAVE, LLC,                                  SAMPLING PURSUANT TO ESI
                                               PROTOCOL
                 Defendant.




917358.4                                  1
     Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 2 of 11 PageID #:664




                                     MOTION TO COMPEL

I.         INTRODUCTION

           Following numerous attempts to resolve this issue through the meet and confer process,

Plaintiffs bring this Motion to Compel as a result of Defendant’s refusal to provide basic

information regarding its use of technology assisted review (“TAR”) and sampling. Plaintiffs

submit this entire issue should have been avoided as Defendant had an obligation to (1) disclose

its intent to use TAR and sampling and (2) provide this information pursuant to the Stipulated

Order Re: Discovery of Electronically Stored Information and Paper Documents (Dkt. 80) (“ESI

Protocol”). Defendant first notified Plaintiffs that TAR and sampling were being used to review

documents for responsiveness to Plaintiffs’ discovery requests after producing documents and

unilaterally deciding that none of the additional documents were likely to be responsive to the

discovery requests. This occurred well after the parties had agreed to ESI search terms without

Defendant disclosing a desire to use TAR or sampling.

           While questions remain as to whether the use of TAR and sampling on top of ESI search

terms is proper (as a matter of e-discovery practices), at this point Plaintiffs simply request more

information (as is required by the ESI Protocol) regarding Defendant’s processes and approach so

they can evaluate whether they believe TAR was appropriately implemented followed by

sampling. Ultimately, Plaintiffs may agree that Defendant’s processes were reliable for its ESI

obligations in this case, however such a determination cannot be made without the requested

information.

           As such, Plaintiffs respectfully request that this Court enter an order requiring that

Defendant provide meaningful responses to the following 9 questions which were prepared by




917358.4                                          2
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 3 of 11 PageID #:664




Plaintiffs in response to the memorandum Defendant provided from Defendant’s ESI vendor, a

copy of which is attached as Exhibit 3:

                                          TAR QUESTIONS

           1.   Did NuWave deduplicate the documents it collected first, before running
                search terms, reducing the number to 577,522, and then it ran the agreed
                search terms, resulting in 425,358 documents?

           2.   Did NuWave use a TAR 1.0 or TAR 2.0 process?

           3.   What “targeted” or additional search terms did NuWave use?

           4.   How many documents were used to train the TAR algorithm?1

           5.   How many times did NuWave re-score documents yet to be reviewed for
                responsiveness?

                                    SAMPLING QUESTIONS

           6.   Did NuWave sample a null set, i.e., documents that did not hit on any agreed
                search terms?

           7.   Did NuWave sample documents that hit on the agreed search terms, but
                which did not hit on the additional, “targeted” search terms used by
                NuWave?

           8.   Did NuWave review a sample of documents that its TAR scoring process
                determined were unlikely to be responsive? If so, what was the TAR
                ranking threshold? If NuWave reviewed documents that were scored 20%
                or higher, and only sampled documents that were scored 5% or lower, what
                happened to any documents in the middle—those between 6% and 19%
                likely to be responsive? In other words, why did it choose that method given
                that we would expect a statistically reliable random sample to include
                documents that scored as high as 19%? A chart or list showing how many
                yet to be reviewed documents scored 19%, 18%, etc. would aid the
                understanding of the sampling methodology.

           9.   How many randomly sampled documents did NuWave review?2



1
 Once Plaintiffs know this number, it may be necessary for Plaintiffs to receive production of the
documents used to train the algorithm for Plaintiffs to concur that TAR was properly implemented.
2
  Once Plaintiffs know this number, it may be necessary for Plaintiffs to receive production of the
sampled documents for Plaintiffs to concur that the sampling created a statistically reliable result
(footnote continued)



917358.4                                          3
      Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 4 of 11 PageID #:664




II.        FACTUAL SUMMARY

           Since the ESI Protocol was affirmed by this Court on March 9, 2019, the Parties have

engaged in discovery. The ESI Protocol provides,

           The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier
           if appropriate, they will meet and confer about search terms and other methods to
           search ESI in order to identify ESI that is subject to production in discovery and
           filter out ESI that is not subject to discovery.

ESI Protocol, § 5.

           Without meeting and conferring about the use of TAR, let alone the process by which it

would be implemented, Defendant unilaterally utilized TAR and sampling to search for responsive

documents. See July 23, 2019 Letter from Anand C. Mathew, Counsel for Defendant, attached as

Exhibit 1 to the concurrently filed Declaration of Melissa S. Weiner in support of this Motion

(“Weiner Decl.”). Defendant unilaterally decided to use TAR and sampling without any notice to

or agreement from Plaintiffs, despite meeting and conferring on numerous other discovery issues

and negotiating and agreeing to the terms of the ESI Protocol and to ESI search terms.3 See July

24, 2019 Letter from Jonathan M. Streisfeld, Co-Counsel for Plaintiffs, attached as Exhibit 2 to

the Weiner Decl.

           Upon receiving notice of Defendant’s use of TAR and sampling for the very first time over

four months into the discovery process, the very next day, July 24, 2019, Plaintiffs stated their

objection and first requested the information sought in this Motion.                The Parties’ counsel

participated in a conference call on July 25, 2019 during which Plaintiffs asked for information




that the currently unreviewed documents are not likely to be responsive to Plaintiffs’ discovery
requests.
3
  The Court is aware of the efforts the parties undertook to negotiate ESI search terms from prior
filings.




917358.4                                               4
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 5 of 11 PageID #:664




concerning the TAR and sampling. Defendant in turn forwarded a 3-page memorandum from

“Percipient” to counsel for Plaintiffs that purportedly provided “an overview of document

collection and review efforts.” However, that document failed to sufficiently explain Defendant’s

TAR and sampling processes and to address Plaintiffs’ reasonable concerns. See July 31, 2019

Memorandum from Percipient to A. Mathew, attached as Exhibit 3 to the Weiner Decl. Plaintiffs

responded to the memorandum with the original questions posed in the meet and confer and

additional clarifying questions, which further set forth the basis of their objection. See August 15,

2019 Letter from Melissa S. Weiner, Co-Counsel for Plaintiffs, attached as Exhibit 4 to the Weiner

Decl. Almost two weeks later, Defendant responded to Plaintiffs’ August 15, 2019 letter with no

substantive information and no responses to Plaintiffs’ specific questions and requests for

additional information. See August 27, 2019 Letter from A. Mathew to M. Weiner, attached as

Exhibit 5 to the Weiner Decl.

           After Defendant concealed the use of TAR and sampling for over four months and refused

to substantively meet and confer regarding the same for over one month, Plaintiffs continued

efforts to obtain the basic information regarding the process and methodology unilaterally

employed by Defendant in order to keep the discovery process moving and obtain the ESI they

need to prosecute this matter. In yet another letter to Defendant, Plaintiffs asked the exact

questions that are set forth in Section I, supra. See September 5, 2019 Letter from M. Weiner to

A. Mathew, attached as Exhibit 6 to the Weiner Decl. In response thereto, Defendant refused to

address any questions related to TAR (numbers 1 through 5) and provided what amount to non-

responses to questions related to sampling (numbers 6 through 9). See September 9, 2019 Letter

from A. Mathew to M. Weiner, attached as Exhibit 7 to the Weiner Decl. On September 16, 2019

Counsel for Plaintiffs emailed Counsel for Defendant requesting one more attempt at resolving




917358.4                                          5
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 6 of 11 PageID #:664




this issue. The next day, Counsel for Defendant stated; “I doubt another call will be productive…”

and agreed that the Parties were at an impasse. See Weiner Decl. ¶ 11.

           Based on Plaintiffs’ repeated efforts to simply obtain information related to Defendant’s

process and methodology (rather than flat out rejecting it), and Defendant’s refusal to provide

substantive and meaningful responses thereto, Plaintiffs were left with no other option than to

bring the instant Motion and involve the Court. The Court’s review of the exhibits to this Motion

should provide it with the necessary insight into why Plaintiffs have asked the questions that are

the subject of this Motion, and Plaintiffs will certainly provide any additional information that the

Court deems necessary to rule.

III.       LEGAL ARGUMENT

           A.     Defendant’s Unwillingness to Participate in a Substantive and Meaningful Meet
                  and Confer Regarding its Use of TAR or Sampling is in Violation of the ESI
                  Protocol

           While TAR is undoubtedly becoming widely accepted, “that view is not universally held

for all cases at this time.” See City of Rockford v. Mallinckrodt ARD Inc., 326 F.R.D. 489, 493

(N.D. Ill. 2018) (quoting DaSilva Moore v. Publicis Groupe, 287 F.R.D. 182, 202 (S.D.N.Y. 2012)

and Raymond Biederman and Sean Burke, Biederman and Burke: Is use of keywords in e-

discovery a game of “Go Fish”?, The Indiana Lawyer (November 16, 2016), available at

https://www.theindianalawyer.com/articles/42021-use-of-keywords-in-e-discovery-a-game-of-

go-fish). “Conducting a random sample of the null set is a part of the TAR process.” City of

Rockford, 326 F.R.D. at 494 (quoting DaSilva Moore, 287 F.R.D. at 202). “The purpose of

randomly sampling the null set after a TAR review is to validate the process and provide

reasonable assurance that the production is complete.” City of Rockford, 326 F.R.D. at 494

(quoting Commentary on Defense of Process: Principles and Guidelines for Developing and

Implementing a Sound E-Discovery Process, p. 27 (September 2016) and Charles Yablon & Nick




917358.4                                           6
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 7 of 11 PageID #:664




Landsman-Roos, Predictive Coding: Emerging Questions and Concerns, 64 S.C. L. Rev. 633, 641

(Spring 2013)).       “Validation and quality assurance are fundamental principles to ESI

production. The process provides the reasonable inquiry supporting the certification under Rule

26(g).” City of Rockford, 326 F.R.D. at 494 (emphasis added).

           In City of Rockford, the parties agreed to the use of TAR but did not agree on the sampling

process. Ultimately, the court required the random sampling of the null set, which required the

disclosure and agreement on the methodology. Id. at 496. Here, no such agreement existed

regarding TAR or in turn the methodology related thereto. Plaintiffs, as an initial matter, are not

at this time making a blanket objection to Defendant’s use of TAR and sampling.4 Rather,

Plaintiffs are seeking information regarding the process and methodology employed by Defendant

so that such a position (either way) can be formulated. Once the requested, necessary information

is received, Plaintiffs will be able to (1) further meet and confer on the issue; (2) formulate a well-

reasoned position; and (3) either agree with or seek changes to the TAR and sampling process and

methodology.

           The Federal Rules of Civil Procedure assume and require cooperation of the parties

regarding discovery. “[A]n evasive or incomplete disclosure, answer, or response must be treated

as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37. Local Rule 37.2 requires that the

parties meet and confer on discovery issues in good faith prior to bringing a motion before the

court. See LR37.2. Here, Plaintiffs have complied with the requirements of the Rule and have on

multiple occasions requested the necessary information from Defendant to no avail. See Section

II, supra. As such, Plaintiffs’ Counsel hereby certifies that, pursuant to Local Rule 37.2, there



4
 Plaintiffs reserve their rights to state an objection to Defendant’s use of TAR in whole or in part
based on the information received through the meet and confer process and/or this Motion.




917358.4                                            7
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 8 of 11 PageID #:664




were numerous conferences and consultations and after almost two months of attempting to resolve

the issues, the Parties are at an impasse.

           In numerous meet and confers and throughout the discovery process, Defendant never

informed Plaintiffs of its intent to use TAR and sampling until its July 23, 2019 letter stating that

Defendant was refusing to review the remaining documents that were located using the agreed to

ESI search terms the parties went to painstaking effort to negotiate (see Exhibit 1 to the Weiner

Decl.). Had Plaintiffs been aware of fact that Defendant intended to use TAR or sampling,

Plaintiffs would have met and conferred with Defendant prior to the first ESI search for documents

to ensure the parties were operating under mutually agreeable parameters for the use of TAR or

sampling.

           In Progressive Casualty Ins. Co. v. Delaney, No. 2:11-CV-00678-LRH, 2014 WL 3563467

(D. Nev. July 18, 2014), the parties agreed to an ESI protocol and search terms, but one party

unilaterally decided to use predictive coding (a form of TAR) without the agreement of the other

party and without seeking leave of the court to amend the ESI order. There, the court ultimately

did not allow the party to use the predictive coding. Id. at *11. Here, the facts are analogous and,

absent an agreement of the Parties, the same should result.

           The reasonable way for the Court to aid the Parties in resolving the current dispute is to

require Defendant to respond to all of the questions listed above, and to furnish Plaintiffs with the

documents used for training the TAR algorithm and in sampling the set of unreviewed documents.

Plaintiffs simply do not know what volume of documents were used to train the TAR algorithm or

to perform the sampling on which Defendant bases its position that no other documents should be

reviewed for responsiveness. If very few documents were used for either step, there is concern

that the TAR training and sampling are unreliable.




917358.4                                            8
    Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 9 of 11 PageID #:664




           B.     Absent the Requested Information, Plaintiffs Object to Defendant’s Use of TAR
                  and Sampling

           In the alternative, Plaintiffs object to Defendant’s use of TAR and sampling and

respectfully request that the Court issue an order disallowing TAR and sampling, and requiring

strict compliance with the ESI Protocol as this has caused significant delay in the review and

completion of the document production in this case. In this case, Defendant should be required to

review the remaining ESI for responsiveness, which is what Plaintiffs understood was occurring

until receiving the July 23, 2019 letter from Defendant. A date certain should be set for the

completion of this production. This would be reasonable to order given that Defendant failed to

comply with the ESI Protocol by timely raising its desire to use TAR or sampling.

           C.     Defendant Should be Ordered to Pay Plaintiffs’ Costs Associated with this Motion

           Plaintiff respectfully requests that the Court order Defendant to pay all fees and costs

associated with the efforts required to bring the instant Motion.

IV.        CONCLUSION

           For the reasons set forth herein, Plaintiffs respectfully request that the Court grant this

Motion in its entirety.

DATED: September 24, 2019                    PEARSON, SIMON & WARSHAW, LLP


                                             By:              /s/ Melissa S. Weiner
                                                             MELISSA S. WEINER

                                             Melissa S. Weiner, Esq.
                                             PEARSON, SIMON & WARSHAW, LLP
                                             800 LaSalle Avenue
                                             Suite 2150
                                             Minneapolis, MN 55402
                                             Telephone: (612) 389-0600
                                             Facsimile: (612) 389-0610




917358.4                                            9
   Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 10 of 11 PageID #:664




                                   Jeffrey M. Ostrow, Esq.
                                   Jonathan M. Streisfeld, Esq.
                                   Joshua R. Levine, Esq.
                                   KOPELOWITZ OSTROW FERGUSON
                                   WEISELBERG GILBERT
                                   2800 Ponce de Leon Blvd.
                                   Suite 1100
                                   Coral Gables, FL 33134
                                   Telephone: (305) 529-8858
                                   Facsimile: (954) 525-4300

                                   Hassan A. Zavareei, Esq.
                                   TYCKO & ZAVAREEI LLP
                                   1828 L Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   Telephone: (202) 973-0900
                                   Facsimile: (202) 973-0950

                                   Douglas A. Millen, Esq.
                                   Robert J Wozniak, Esq.
                                   Brian M Hogan, Esq.
                                   FREED KANNER LONDON & MILLEN LLC
                                   2201 Waukegan Road
                                   Suite 130
                                   Bannockburn, IL 60015
                                   Telephone: (224) 632-4500
                                   Facsimile: (224) 632-4521

                                   Attorneys for Plaintiffs and the putative class




917358.4                                 10
   Case: 1:18-cv-03550 Document #: 113 Filed: 09/24/19 Page 11 of 11 PageID #:664




                                   CERTIFICATE OF SERVICE

           I, Melissa S. Weiner, hereby certify that on September 24, 2019, a true and correct copy of

the foregoing Motion to Compel was filed with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all attorneys of record.


                                                         /s/ Melissa S. Weiner
                                                         Melissa S. Weiner




917358.4                                            11
